46 F.3d 1136
70 Fair Empl.Prac.Cas. (BNA) 160, 4 A.D. Cases 512
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Betty A. THOMPSON, Plaintiff-Appellant,v.Marvin T. RUNYON, Postmaster General, Defendant-Appellee.
No. 94-2149.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 15, 1994.Filed:  Jan. 17, 1995.

Before BOWMAN and LOKEN, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Betty A. Thompson, a part-time flexible window/distribution clerk at the Liberty, Missouri, post office, filed this action against the United States Postal Service alleging sex, age, disability, and retaliation discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-16, the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621, and the Rehabilitation Act of 1973, 29 U.S.C. Sec. 701.  After a thirteen-day trial, the district court1 issued a 135-page opinion and order directing that judgment be entered in favor of defendant on all claims.  Ms. Thompson timely appealed.


2
On appeal, Ms. Thompson contends that the district court erred in concluding that her complaints prior to December 1989 are time- barred, in refusing to apply the doctrine of equitable tolling because of the alleged misconduct of defendant's EEO counselor, in concluding that she failed to prove a prima facie case of disability discrimination, in failing to find that the Postal Service has not accommodated her disability, and in concluding that the Postal Service has not retaliated against her for protected EEO and union activity.  After carefully considering these contentions in light of the trial record, we affirm for the reasons stated in the district court's thorough opinion.  See 8th Cir.  Rule 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The HONORABLE ROBERT E. LARSEN, United States Magistrate Judge for the Western District of Missouri, who tried the case by consent of the parties.  See 28 U.S.C. Sec. 636(c)